 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    PEDRO RODRIGUEZ,                                  Case No. 1:20-cv-00944-JLT (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        TO DISMISS ACTION
13            v.
                                                        14-DAY DEADLINE
14    RALPH DIAZ, et al.,
                                                        Clerk of the Court to Assign a District Judge
15                       Defendants.

16

17          On February 6, 2021, the Court issued a screening order directing Plaintiff to file an
18   amended complaint curing the deficiencies in his pleading or a notice of voluntary dismissal.
19   (Doc. 8.) Despite receiving two extensions of time (Docs. 10, 12), Plaintiff has failed to file an
20   amended complaint or a notice of dismissal within the time provided by the Court.
21          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
22   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for
23   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”
24   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
25   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
26   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a
27   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,
28   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a
 1   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 2   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 3   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 4           Accordingly, the Court RECOMMENDS that this action be DISMISSED without

 5   prejudice for Plaintiff’s failure to obey court orders. The Court DIRECTS the Clerk of the Court

 6   to assign a district judge to this action.

 7           These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 9   service of these Findings and Recommendations, Plaintiff may file written objections with the

10   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

11   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

12   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

13   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16       Dated:     May 12, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
